JOHNSON, Judge.
This is an interlocutory appeal from an order of the Circuit Court, Jackson County, Florida, dismissing a complaint, with leave to amend. The plaintiff filed notice of interlocutory appeal of said order. The appellee made a motion before this court to have said interlocutory appeal be considered a full appeal. This motion was denied by this court. The appellant proceeded to file assignments of error, apparently without regard to the provision of Rule 4.2 of Florida Appellate Rules, 31 F.S.A., which limits interlocutory appeals from actions at law to questions of venue and jurisdiction over the person. The order appealed not being final1 and the question of venue and jurisdiction not being raised as an issue, the appeal should be and is hereby dismissed. This Court has no jurisdiction to treat this appeal as a full appeal.
WIGGINTON, Acting C. J., and SACK, J., concur.

. Hancock et al. v. Piper et al., 186 So.2d 489 (Fla.1966).